[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Henderson v. Sweeney, Slip Opinion No. 2016-Ohio-3413.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-3413
   THE STATE EX REL. HENDERSON, APPELLANT, v. SWEENEY, JUDGE, ET AL.,
                                         APPELLEES.
   THE STATE EX REL. HENDERSON, APPELLANT, v. SWEENEY, JUDGE, ET AL.,
                                         APPELLEES.
 THE STATE EX REL. HENDERSON, APPELLANT, v. SUTULA, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Henderson v. Sweeney, Slip Opinion No.
                                     2016-Ohio-3413.]
Prohibition and Procedendo—R.C. 2323.52—Appellant failed to obtain leave to
        continue litigating his pending complaints after he was declared to be a
        vexatious litigator—Court of appeals’ dismissals of complaints affirmed.
   (Nos. 2015-1218, 2015-1253, and 2015-1338—Submitted March 8, 2016—
                                  Decided June 16, 2016.)
 APPEALS from the Court of Appeals for Cuyahoga County, Nos. 102784, 2015-
       Ohio-2282; 102541, 2015-Ohio-2412; and 102840, 2015-Ohio-2710.
                                 _____________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellant, Troy Henderson, appeals from the judgments of the Eighth
District Court of Appeals dismissing his two complaints for writs of prohibition
and his complaint for a writ of procedendo. Because these appeals raise similar
issues, we consolidate them for purposes of decision.
       {¶ 2} We affirm the judgments of the court of appeals and deny
Henderson’s motions for leave to file his appeals as well as the motions to strike
Henderson’s motions that were filed by appellees, Judges Kristin Sweeney, Jerry
Hayes, and John Sutula and the Cuyahoga County Juvenile Court.
                                        Facts
       {¶ 3} In case No. 2015-1218, Henderson filed in the Eighth District Court
of Appeals a complaint for a writ of prohibition to restrain Judge Sweeney and the
Cuyahoga County Juvenile Court from “presiding and proceeding in any litigation
regarding contempt charges” in an action pending in the juvenile court. The court
of appeals dismissed the complaint sua sponte, primarily on the basis that
Henderson continued to litigate the case after he had been declared a vexatious
litigator in Henderson v. Alamby, Cuyahoga C.P. No. CV-13-803590, on April 21,
2015, without filing an application for leave to proceed in the action as required by
R.C. 2323.52(F). 8th Dist. Cuyahoga No. 102784, 2015-Ohio-2282, ¶ 1-5. The
court also concluded that the complaint lacked merit because it was within the
juvenile court’s jurisdiction to hold the contempt hearing. Id. at ¶ 6-12. In addition,
the court noted that res judicata barred Henderson’s complaint, because in a
previous prohibition case filed by Henderson, the court already had addressed the
claims raised in his complaint. Id. at ¶ 13-14. Henderson appealed.
       {¶ 4} In case No. 2015-1253, Henderson filed in the Eighth District a
complaint for a writ of procedendo to compel Judges Sweeney and Hayes and the
Cuyahoga County Juvenile Court to rule on various motions in the juvenile
proceeding. Judges Sweeney and Hayes and the juvenile court filed a motion for




                                          2
                               January Term, 2016




summary judgment, and Henderson responded with his own summary-judgment
motion.     The court of appeals dismissed the complaint, because Henderson
continued to litigate the procedendo case without obtaining leave to proceed after
he was declared a vexatious litigator. 8th Dist. Cuyahoga No. 102541, 2015-Ohio-
2412, ¶ 1-5. The court of appeals stated that it also would have been appropriate to
dismiss the complaint as moot and on the merits. Id. at ¶ 6-10. Henderson
appealed.
       {¶ 5} Finally, in case No. 2015-1338, Henderson filed in the Eighth District
a complaint for a writ of prohibition seeking to prohibit Judge Sutula from
exercising jurisdiction in the vexatious-litigator action in the Cuyahoga County
Court of Common Pleas. Judge Sutula filed a motion for summary judgment, and
Henderson responded with his own summary-judgment motion. The court of
appeals granted Judge Sutula’s motion for summary judgment, because Henderson,
although having been declared a vexatious litigator, had continued litigating the
prohibition action without obtaining leave to proceed. 8th Dist. Cuyahoga No.
102840, 2015-Ohio-2710, ¶ 10-11. Henderson appealed.
                                     Analysis
       {¶ 6} We affirm the judgments in all three cases before us because
Henderson has been declared a vexatious litigator and has failed to fulfill the
statutory requirements before continuing litigation in his original actions. R.C.
2323.52(D)(3) provides:


               A person who is subject to an order entered pursuant to
       division (D)(1) of this section may not institute legal proceedings in
       a court of appeals, continue any legal proceedings that the vexatious
       litigator had instituted in a court of appeals prior to entry of the
       order, or make any application, other than the application for leave
       to proceed allowed by division (F)(2) of this section, in any legal




                                         3
                              SUPREME COURT OF OHIO




       proceedings instituted by the vexatious litigator or another person in
       a court of appeals without first obtaining leave of the court of
       appeals to proceed pursuant to division (F)(2) of this section.


(Emphasis added.) R.C. 2323.52(F)(2) provides that a vexatious litigator “who
seeks to institute or continue any legal proceedings in a court of appeals or to make
an application, other than an application for leave to proceed * * * shall file an
application for leave to proceed in the court of appeals in which the legal
proceedings would be instituted or are pending.” (Emphasis added.) In addition,
R.C. 2323.52(I) provides:


               Whenever it appears by suggestion of the parties or
       otherwise that a person found to be a vexatious litigator under this
       section has instituted, continued, or made an application in legal
       proceedings without obtaining leave to proceed from the appropriate
       court of common pleas or court of appeals to do so under division
       (F) of this section, the court in which the legal proceedings are
       pending shall dismiss the proceedings or application of the
       vexatious litigator.


(Emphasis added.)
       {¶ 7} Henderson’s various complaints were filed before he was found to be
a vexatious litigator on April 21, 2015, but after that date, Henderson was required
to obtain leave to continue litigating his pending complaints for writs of prohibition
and procedendo. He failed to do so in all three cases. Thus, it was appropriate for
the court of appeals in each case to dismiss the original actions on the basis of R.C.
2323.52. We therefore affirm the judgments of the court of appeals.




                                          4
                               January Term, 2016




       {¶ 8} In all three cases, Henderson also filed motions in this court for leave
to appeal, and appellees filed motions to strike those motions. In case No. 2015-
1338, the motion to strike was denied as moot because the motion for leave to
proceed was not required. 143 Ohio St. 3d 1471, 2015-Ohio-3855, 37 N.E.3d 1254.
The requirements of R.C. 2323.52 do not apply in this court. See R.C. 2323.52(F).
Indeed, this court has its own rule regarding vexatious litigators, S.Ct.Prac.R.
4.03(B), and Henderson has not been named a vexatious litigator in this court.
Therefore, he does not need permission to appeal here. Henderson’s motions for
leave are denied in all three cases, and appellees’ motions to strike are denied as
moot in case Nos. 2015-1218 and 2015-1253.
                                                                Judgments affirmed
                                                               and motions denied.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Troy Henderson, pro se.
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Nora E.
Graham, Assistant Prosecuting Attorney, for appellees.
                               _________________




                                         5